OPINION
PARKER, Judge.
Wesley appeals his driver’s license revocation. He was arrested for D.W.I. on August 24, 1983. At that time the arresting officer issued Wesley a notice and order of revocation pursuant to Minn.Stat. § 169.123(5a) (1982). The notice provided for judicial review of the revocation if Wesley filed a petition with the court within 30 days. Minn.Stat. § 169.123(5c) (1982). Thirty-four days later, on September 27, 1983, Wesley’s attorney filed the petition for review with the court. The court determined that it lacked jurisdiction to hear the matter.
Thorud v. Commissioner of Public Safety, 349 N.W.2d 343 (Minn.Ct.App.1984), is dispositive of this issue. In Tho-rud we held that the 30-day petition period *527for a revocation hearing is jurisdictional. Therefore, the court correctly concluded that it lacked jurisdiction over Wesley’s petition. We affirm.
Affirmed.